Citation Nr: 0106203	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  99-04 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a left hip 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to April 
1962.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.
 
In July 1999, the veteran testified at a personal hearing at 
the RO.  In November 2000, the veteran testified at a 
videoconference hearing before the undersigned Board Member, 
who granted the veteran an additional 60 days to submit more 
evidence.  After the latter hearing, the veteran submitted a 
medical opinion statement along with a waiver of his right to 
have the RO consider the evidence.   See 38 C.F.R. 
§ 20.1304(c) (2000).  Accordingly, the Board can continue 
with appellate review.


FINDINGS OF FACT

1.  An unappealed August 1978 RO decision held that new and 
material evidence had not been submitted in regard to a claim 
to reopen service connection for a left hip disorder.

2.  The evidence associated with the claims file after the 
RO's August 1978 denial bears directly and substantially upon 
the matter under consideration, but by itself and in 
connection with evidence previously assembled, it is not so 
significant that it must be considered to decide fairly the 
merits of the claim for service connection for a left hip 
disorder.
 



CONCLUSIONS OF LAW

1.  The RO's August 1978 decision, denying entitlement to 
service connection for a left hip disorder, is final.  38 
U.S.C.A. § 7105(b) (West 1991).

2.  New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a left hip disorder.  38 U.S.C.A. § 5108  
(West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a left 
hip disorder.  The requirement of submitting new and material 
evidence to reopen a claim is a material legal issue that the 
Board is required to address on appeal.  Barnett v. Brown, 83 
F.3d 138, 1383-84 (Fed. Cir. 1996).

By a September 1965 rating decision, the RO initially denied 
service connection for a left hip disorder, noting that the 
veteran's left leg disorder (Legg-Perthes disease) pre-
existed service and that, even though it might have become 
symptomatic during service, there was no record of any injury 
to the left leg during service to support aggravation of the 
condition beyond the normal progression of the disease. The 
veteran received written notification of this action by a 
letter dated the same month, and was advised of his appellate 
rights.  The veteran did not file a notice of disagreement to 
the September 1965 rating decision, at any time within the 
allowable period. The veteran sought to reopen his claim for 
service connection for a left hip disorder based on medical 
treatment in 1973.  In a June 1975 rating decision, the RO 
denied the veteran's request, indicating that the evidence 
did not warrant any change in its previous determination as 
he had failed to provide a new and material basis for 
reopening his claim.  The veteran was notified of this action 
by a letter dated in July 1975 and was advised of his 
appellate rights.  He perfected an appeal to the June 1975 
decision.  In a February 1976 decision, the Board affirmed 
the RO's June 1975 decision.  In that decision, the Board 
found that the veteran's left hip disorder, the residual of 
old Legg-Perthes disease pre-existed entry into service; that 
trauma or an additional, superimposed injury to the veteran's 
hip was not shown in service; that pain manifested and 
referable to his left hip during service was acute and 
transitory without increased disability; and that his pre-
existing left hip disorder underwent no increase in severity 
during service.   The Board's decision became final when 
issued.  38 U.S.C.A. § 7104 (West 1991).   The veteran filed 
additional claims for service connection.  In an August 1978 
rating decision, the RO denied the veteran's request, 
indicating that the new evidence substantiated the fact that 
his left hip disorder existed prior to service but failed to 
show that his hip disorder was aggravated in service so as to 
reopen his claim.  The veteran was notified of this action by 
a letter dated in September 1978 and was advised of his 
appellate rights. The veteran did not file a notice of 
disagreement to the August 1978 RO decision. 

In the absence of timely appeals (within one year of 
notification of the respective decisions), the RO's September 
1965 and August 1978 decisions became final and are not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104(a).  In order to reopen his earlier 
claim, the veteran must present or secure new and material 
evidence with respect to the claim, which has been 
disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

In September 1998, the veteran requested that his claim for 
service connection for a left hip disorder be reopened.  By a 
letter dated in October 1998, the RO notified the veteran 
that his claim for service connection for a left hip disorder 
had been denied and informed him of the need for new and 
material evidence to reopen his previously denied claim.  The 
veteran did not reply.  In a December 1998 letter, the 
subject of this appeal, the RO administratively denied the 
claim for failure to prosecute.  The veteran perfected an 
appeal with regard to reopening his claim.

Following that February 1998 rating decision, the provisions 
of 38 U.S.C.A. § 5107 were substantially revised.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  Generally, when the laws or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Board finds that, as the revised 
version of 38 U.S.C.A. § 5107 eliminates the "well-grounded 
claim" requirement, this revision is more favorable to the 
claimant than the former provisions of 38 U.S.C.A. § 5107 
(West 1991) and is, therefore, applicable under Karnas.  
Besides essentially eliminating the requirement that a 
claimant submit evidence of a well-grounded claim, it also 
modified the circumstances under which VA's duty to assist a 
claimant applies, and how that duty is to be discharged.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  The 
Board notes that the provisions of the VCAA do not require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented as described in 
38 U.S.C.A. § 5108.  See id.  

The Board finds that in this case the veteran and his 
representative were advised by the VA of the information 
required to reopen the claim and the Board may proceed with 
appellate review.  In this regard, the Board notes that the 
RO, in a December 1999 supplemental statement of the case 
(SSOC), explained that evidence to reopen his claim would 
show that his left hip disorder was incurred in or that the 
veteran's pre-existing disorder was aggravated beyond the 
normal progression of the disease during service.
 
Additionally, the undersigned Member of the Board who 
conducted the December 2000 videoconference hearing explained 
that the essence of the veteran's claim was that he had 
suffered a superimposed injury in service that aggravated his 
pre-existing disorder, but noted that there was no evidence 
in the records of such injury and recognized the difficulty 
of trying to obtain such records so many years later.   The 
veteran indicated that a physician would provide a statement 
that his pre-existing disorder was aggravated by service.  
The Member explained that the medical evidence that such a 
statement was based upon needed to accompany such a statement 
and he agreed to hold the veteran's record open for 60 days 
within which time the veteran would have the opportunity to 
submit additional evidence including treatment records as 
well as a waiver of consideration of any such evidence by the 
agency of original jurisdiction.  2000 T. at 13-16.  Such 
additional evidence as lay statements of others that were in 
service with the veteran at the same time was discussed, but 
the veteran stated that a veteran he had tried to contact was 
dead.  2000 T. at 13.  In addition, the Board notes that at 
his June 1999 RO hearing, the veteran testified that some of 
the doctors were deceased and that what private medical 
records were available had been entered into the record.  The 
Board observes that, where records are unavailable, "VA has 
no duty to seek to obtain that which does not exist."  Counts 
v. Black, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 
Vet. App. 233, 237 (1993).  Thus, no further assistance to 
the veteran is required in order to comply with the duty to 
assist as mandated by the recently enacted VCAA.  Because the 
veteran has been accorded an opportunity to submit additional 
evidence, and in fact has done so, an additional statement 
from C. L. D. MD., dated in November 2000, was submitted, the 
Board will proceed to adjudicate the issue on appeal based 
upon the evidence of record.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Second, if VA determines that the 
evidence is new and material, the VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

At the time of the RO's August 1978 rating decision, the 
evidence of record included: the veteran's service medical 
records; March 1965 and July 1978 statements from the 
veteran's private physician, A. R. S., M.D.; April 1965 
statements from three personal acquaintances, indicating that 
the veteran had had trouble with his legs since his discharge 
from service; a September 1973 statement from a private 
physician, E. N., M.D., and his treatment records from 
December 1971 to November 1973; an August 1975 statement from 
the veteran's mother; Marietta Memorial Hospital records 
(1971 and 1973), showing treatment for sinusitis, chronic 
bronchitis and emphysema; and various statements from the 
veteran and his representative.

The evidence associated with the claims file after the RO's 
August 1978 rating decision includes: treatment and X-ray 
records from the First Settlement Orthopaedics, Inc. from 
January 1976 to May 1978; X-ray and inpatient and outpatient 
treatment reports from the Marietta Memorial Hospital 
covering more than 35 different occasions in November 1952 
and from March 1967 to February 1999; VA outpatient treatment 
records for August 1995; a January 2000 response from the 
Social Security Administration (SSA) forwarding a disability 
compensation application and accompanying statement and 
evidence in support of the claim, including medical records 
from Ohio State University Hospital and reports from four 
private physicians -- C. L. D, M.D.,  J. P. T., M.D., E. N., 
M.D., N. K. L., M.D.; the veteran's list of disabilities and 
treatment provided at his June 1999 RO hearing; a November 
1999 National Personnel Records Center (NPRC) response 
forwarding duplicate service medical records; February 2000 
statements from the veteran, and his mother and sister, 
asserting that the veteran was in good physical condition 
upon entrance into the service and that he had reinjured his 
left hip before discharge; various statements from Dr. C. L. 
D., the most recent dated in November 2000, following the 
veteran's hearing, opining that the veteran's left hip 
disorder was aggravated by military service based on the 
history recounted by the veteran and personnel opinion; the 
transcripts from June 1999 RO personal and December 2000 
Board videoconference hearings; and various statements from 
the veteran and his representative.  

With the exception of duplicate service medical records and 
other records attached to some of the veteran's statements, 
the evidence presented after the RO's August 1978 denial is 
neither cumulative nor redundant of evidence submitted 
previously to agency decisionmakers.  Therefore, the Board 
finds that most of the evidence submitted since August 1978 
with regard to the veteran's left hip service-connection 
claim is new.

However, the Board also finds that the evidence is not 
material.  Although some of it bears directly and 
substantially upon the specific matter under consideration, 
by itself and in connection with evidence assembled 
previously, it is not so significant that it must be 
considered to decide fairly the merits of the claim.  Like 
the evidence before the Board in February 1976, the new 
evidence confirms that the veteran had been diagnosed and 
treated for Legg-Perthes disease prior to service; that 
trauma or an additional, superimposed injury to the veteran's 
hip was not shown in service; that pain manifested and 
referable to his left hip during service was acute and 
transitory without increased disability; and that his pre-
existing left hip disorder underwent no increase in severity 
during service.  Thus, the veteran's left hip disorder has 
not been shown to be related to an injury incurred in service 
or to the aggravation of his pre-existing disorder, the same 
elements that were missing at the time the RO's denial in 
August 1978.  

In this regard, the Board notes that service medical records 
show that the veteran complained of left leg pain within one 
month of entry in the service and reported a history of an 
old fracture at that time.  In March 1962, he again 
complained of left leg and hip pain and reported that as a 
child he had had a left hip problem which had been casted 
several times over a three-year period.  The Medical Board 
physical examination diagnosed the veteran with symptomatic, 
progressive arthritis of the left hip joint, due to a 
deformity of the femoral head and neck following a slipped 
capital femoral epiphysis in childhood and recommended that 
the veteran be separated from service for a pre-existing 
disorder.  The service medical records do not show a 
traumatic injury to the veteran's left hip while in service.  
Nor did post-service treatment records indicate that the 
veteran's disorder was aggravated by his eight months of 
service.  

Dr. A. R. S.'s 1965 statement noted that the veteran was 
suffering from old Legg-Perthes disease and that the veteran 
reported being told that his left leg disorder had been 
aggravated by service.  Dr. A. R. S.'s 1978 statement 
indicated that he had treated the veteran for Legg-Perthes 
disease in childhood; that, in late April 1962 after 
discharge, the veteran was in an automobile accident and 
injured his pelvis; that X-rays of his left hip at that time 
showed a deformed left femoral head apparently representing 
old healed Legg-Perthes disease; that the veteran had 
reported that he had been discharged due to aggravated Legg-
Perthes disease; that the veteran's old Legg-Perthes disease 
could have been aggravated by an injury; and that he had no 
idea how the veteran injured his hip in service but added 
that military records should show that.

The 1976 First Settlement records, submitted after the August 
1978 RO decision, note that the veteran reported a history of 
being diagnosed with Legg-Perthes disease of the left hip as 
a child, which was treated by plaster immobilization, of 
injuring his hip in service and sustaining a pulled muscle, 
and of being discharged from the service for a medical 
condition.  The veteran had added that he had had little 
difficulty after discharge, except on occasion when he had 
pain primarily in the left hip, until his disorder increased 
in severity in 1972 more than 10 years after discharge.  

In various statements and at his two VA hearings, the veteran 
claimed that his left hip disorder was aggravated by service 
and testified that his hip was injured in a fall when helping 
to unload a truckload of footlockers shortly before his 
discharge.  He stated that he was hospitalized at Ft. Riley; 
that he was told by a military physician that his old hip 
condition had been aggravated; that several private 
physicians, now deceased, had treated him after discharge and 
from whom records were no longer available; and that he had 
tried to contact a soldier to corroborate his in-service 
injury but he was dead.  The veteran testified that he had 
been receiving disability benefits from the SSA since 1971 
based on a heart condition, his hip and other disabilities.  

The various medical records associated with the veteran's SSA 
claim and from Marietta Memorial Hospital confirm the 
existence of Legg-Perthes disease long before service.  Most 
treatment records pertain to other disorders such as heart, 
sinusitis, bronchitis, chronic obstructive pulmonary disease, 
and peptic ulcer, although some records note the development 
of osteoarthritis and the presence of old Legg-Perthes 
disease they are generally silent as to the etiology or 
history of the veteran's left hip disorder, except for a 
March 1967 hospitalization report.  The March 1967 record 
shows that he was hospitalized for indigestion but reported a 
history of a left leg disorder and considerable left hip 
pain, which the veteran associated with his old hip disease 
and which he stated was giving him increasing difficulty he 
felt because he was working at a machine with most of his 
weight on one leg while operating a pedal with the other leg.  
The old hospital records were obtained from microfilm and 
revealed a diagnosis of Perthes disease of the left hip and a 
statement that there was no history of injury prior to his 
admission in November 1952.  A May 1978 X-ray report 
concludes that changes in the left hip joint were probably 
from a Legg-Perthes disease and that the shallow acetabulum 
also suggested the possibility of a dislocated hip.  A 
January 1999 Ohio State University Hospital X-ray report 
reveals arthritic changes to the hip and changes consistent 
with Legg-Perthes disease.  A February X-ray impression 
indicates a deformity of the femoral head likely representing 
sequela of prior Legg-Perthes disease and/or trauma.
 
Although Dr. C. L. D has opined, based on the veteran's 
history, that his left hip disorder was aggravated in 
service.  The physician has not provided any medical evidence 
to support his conclusion.  Medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  His opinion seems more in response to the veteran's 
assertions then actual evidence in the record and appears 
based on the history of a service 

experience that has not been corroborated and, in fact, has 
been rejected in previous Board and RO denials of entitlement 
to service connection for a left hip disorder.  Indeed, the 
Board in the February 1976 decision specifically found that 
trauma or additional, superimposed injury to the veteran's 
left hip was not demonstrated in service.  During the 
veteran's testimony at the November 2000 hearing he 
acknowledged that there was no evidence of his claimed injury 
in service.  The veteran's physician now repeating the 
veteran's history of the injury does not substantiate that it 
occurred.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993) (an opinion based on an inaccurate factual premise 
that has been previously rejected has no probative value). 
Moreover, an opinion regarding the etiology of the underlying 
condition is no better than the facts alleged by the veteran 
and, when unenhanced by any additional medical comment, does 
not constitute competent medical evidence.   See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. 
App. 229, 233 (1994).

In fact, the only evidence the veteran has submitted which 
supports his claims is his contention that he injured his 
left hip in while in service (similar to his statement that 
he had fallen at the time of his original claim) and 
statements from family and three personal acquaintances 
stating that he was in good physical condition when he 
entered service but has had left leg problems since 
discharge.  The law provides that, with respect to questions 
involving diagnosis or medical causation and nexus, credible 
medical evidence is required.  See Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995).  Thus, these lay statements do not 
establish the required medical causation or nexus needed to 
reopen his claim, see Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (holding that laypersons are not competent to 
offer medical opinions), or provide a sufficient basis for 
reopening the previously disallowed claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  

The Board finds that the veteran has not submitted new and 
material evidence on the essential elements of the prior 
denials of his claim.  Competent evidence showing that his 
left hip disorder is related to an actual injury incurred in 
service or that there was aggravation of his pre-existing 
disorder as the result of an event from service, has not been 
presented.  Therefore, his claim may not be reopened and must 
be denied.


ORDER

New and material evidence not having been submitted, the 
veteran's request to reopen a claim for entitlement to 
service connection for a left hip disorder is denied.




		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

